    Case 12-12870-JDW        Doc 71 Filed 11/14/18 Entered 11/14/18 16:36:43                Desc BK
                            Hearing Standing Order/Resp Page 1 of 1
                                                                                          CM/ECF hrg11
                                                                                          (Rev. 07/22/16)

                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re: Christopher W Wells and Amy M               )                 Case No.: 12−12870−JDW
       Wells                                       )                 Chapter: 7
       Debtor(s)                                   )                 Judge: Jason D. Woodard
                                                   )
                                                   )


      PLEASE TAKE NOTICE that a hearing will be held at
             Oxford Federal Building, 911 Jackson Avenue, Oxford, MS 38655
             on 1/8/19 at 10:30 AM
             Responses Due: 12/10/18
             to consider and act upon the following:
             70 − Application to Employ The Mueller Law Firm of Austin TX, and Dan Chapman
             & Associates of Atlanta, GA as Special Counsel Filed by Jeffrey A. Levingston on
             behalf of Jeffrey A. Levingston. (Levingston, Jeffrey)

       Should any party receiving this notice respond or object to said motion such response or
objection is required to be filed with the Clerk of this court and served on the Attorney for
Movant on or before said response due date. If any objection or response is filed, an evidentiary
hearing will be held on the above mentioned date regarding any facts not stipulated to by the
parties. If no objection or response is filed, the Court may consider said motion immediately after
the objection or response due date. Please note that a corporation, partnership, trust, or other
business entity, other than a sole proprietorship, may appear and act in Bankruptcy Court only
through a licensed attorney.
        A copy of the motion is required to be served pursuant to Rules 9013 and 9014. THE
MOVING PARTY'S ATTORNEY IS REQUIRED BY THE STANDING ORDER TO
PERFORM NOTICING AS TO SAID MOTION, THE NOTICE OF HEARING, AND THE
OBJECTION DEADLINE, ACCORDING TO THE TERMS OF SAID STANDING ORDER.
Please see the Standing Order available at:
http://www.msnb.uscourts.gov/sites/msnb/files/so_notic_revised.pdf
Dated: 11/14/18
                                                       Shallanda J. Clay
                                                       Clerk, U.S. Bankruptcy Court
                                                       BY: CJH
                                                           Deputy Clerk
